UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2016 Date of reporting period:November 30, 2015 Item 1. Schedule of Investments. Geneva Advisors All Cap Growth Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.07% Aerospace & Defense - 1.73% B/E Aerospace, Inc. $ Banks - 0.77% First Republic Bank Biotechnology - 9.87% Celgene Corp. (a) Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. (a) Capital Markets - 1.92% Affiliated Managers Group, Inc. (a) Chemicals - 1.38% Sherwin-Williams Co. Diversified Financial Services - 4.02% MarketAxess Holdings, Inc. McGraw Hill Financial, Inc. Electrical Equipment - 1.04% Acuity Brands, Inc. Food & Staples Retailing - 1.26% CVS Health Corp. Health Care Equipment & Supplies - 5.10% Align Technology, Inc. (a) Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) Health Care Providers & Services - 3.73% Acadia Healthcare Co., Inc. (a) Centene Corp. (a) Hotels, Restaurants & Leisure - 7.19% Chipotle Mexican Grill, Inc. (a) Starbucks Corp. Internet & Catalog Retail - 5.86% Amazon.com, Inc. (a) Internet Software & Services - 6.45% Facebook, Inc. (a) LinkedIn Corp. (a) IT Services - 11.91% Alliance Data Systems Corp. (a) FleetCor Technologies, Inc. (a) Gartner, Inc. (a) MasterCard, Inc. Sabre Corp. Life Sciences Tools & Services - 1.68% ICON, PLC (a)(b) Machinery - 2.42% Middleby Corp. (a) Professional Services - 1.65% Robert Half International, Inc. Real Estate Management & Development - 1.40% CBRE Group, Inc. (a) Road & Rail - 0.62% Kansas City Southern Semiconductors & Semiconductor Equipment - 2.95% ARM Holdings PLC - ADR NXP Semiconductors NV (a)(b) Software - 14.02% Manhattan Associates, Inc. (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (a) Specialty Retail - 6.28% Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 1.32% NIKE, Inc. Wireless Telecommunication Services - 3.50% SBA Communications Corp. (a) TOTAL COMMON STOCKS (Cost $108,247,703) SHORT-TERM INVESTMENTS - 2.27% Money Market Fund - 2.27% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $3,845,426) Total Investments (Cost $112,093,129) - 100.34% Liabilities in Excess of Other Assets - (0.34)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Geneva Advisors, LLC. Geneva Advisors Equity Income Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 88.98% Aerospace & Defense - 6.04% B/E Aerospace, Inc. $ Boeing Co. Air Freight & Logistics - 1.73% United Parcel Service, Inc. Banks - 6.81% East West Bancorp, Inc. JPMorgan Chase & Co. Biotechnology - 2.80% AbbVie, Inc. Gilead Sciences, Inc. Capital Markets - 9.57% Ameriprise Financial, Inc. BlackRock, Inc. Blackstone Group LP PJT Partners, Inc. (a) 0 3 TD Ameritrade Holding Corp. Chemicals - 3.82% CF Industries Holdings, Inc. LyondellBasell Industries NV (b) Monsanto Co. Electric Utilities - 1.00% Brookfield Infrastructure Partners LP (b) Energy Equipment & Services - 0.85% Schlumberger Ltd. (b) Food & Staples Retailing - 3.18% Walgreens Boots Alliance Inc. Health Care Equipment & Supplies - 3.03% Becton, Dickinson & Co. Health Care Providers & Services - 3.06% Anthem, Inc. Cardinal Health, Inc. Hotels, Restaurants & Leisure - 3.87% Starbucks Corp. Household Durables - 1.63% Whirlpool Corp. Media - 5.64% Comcast Corp. Time Warner, Inc. Oil, Gas & Consumable Fuels - 6.62% Enterprise Products Partners LP EQT Midstream Partners LP Magellan Midstream Partners LP Sunoco LP Pharmaceuticals - 2.70% Bristol Myers Squibb Co. Merck & Co., Inc. Professional Services - 1.49% CEB, Inc. Real Estate Management & Development - 2.51% Brookfield Asset Management, Inc. (b) Road & Rail - 2.39% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 3.84% Microchip Technology, Inc. Software - 4.65% Microsoft Corp. Specialty Retail - 2.93% Home Depot, Inc. Technology Hardware, Storage & Peripherals - 3.72% Apple, Inc. Trading Companies & Distributors - 1.01% Fortress Transportation and Infrastructure Investors, LLC Transportation Infrastructure - 4.09% Macquarie Infrastructure Co. LLC TOTAL COMMON STOCKS (Cost $178,966,221) REAL ESTATE INVESTMENT TRUSTS - 6.75% American Tower Corp. Cyrusone, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $12,517,382) SHORT-TERM INVESTMENTS - 4.20% Money Market Fund - 4.20% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $9,693,785) Total Investments (Cost $201,177,388) - 99.93% Other Assets in Excess of Liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: NV Naamloze Vennootschap is a Dutch term for publicly traded companies. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Geneva Advisors, LLC. Geneva Advisors International Growth Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 96.68% Brazil - 1.41% Embraer SA - ADR $ Canada - 9.76% Brookfield Asset Management, Inc. Canadian National Railway, Co. Dollarama, Inc. Ritchie Bros. Auctioneers, Inc. China - 5.29% Baidu, Inc. - ADR (a) Tencent Holdings Ltd. Denmark - 4.23% Novo Nordisk A/S - ADR Pandora A/S France - 6.12% Criteo SA - ADR (a) Hermes International JCDecaux SA Germany - 2.28% Continental AG Hong Kong - 4.84% AIA Group Ltd. Nord Anglia Education, Inc. (a) India - 2.60% HDFC Bank Ltd. - ADR Ireland - 3.44% ICON PLC (a) Israel - 1.40% Caesarstone Sdot-Yam Ltd. (a) Italy - 2.49% Luxottica Group SpA - ADR Japan - 12.04% FANUC Corp. Hoya Corp. Keyence Corp. Nidec Corp. Tokio Marine Holdings, Inc. Mexico - 0.96% Grupo Televisa SAB - ADR Netherlands - 9.04% AerCap Holdings NV (a) ASML Holding NV - ADR InterXion Holding NV (a) NXP Semiconductors NV (a) Norway - 2.72% Statoil ASA - ADR Spain - 5.26% Amadeus IT Holding SA Grifols SA - ADR Sweden - 2.59% Assa Abbloy AB United Kingdom - 8.68% ARM Holdings PLC - ADR Diageo PLC - ADR InterContinental Hotels Group PLC United States - 11.53% ACE Ltd. Allergan PLC (a) Euronet Worldwide, Inc. (a) Lululemon Athletica, Inc. (a) Mead Johnson Nutrition Co. TOTAL COMMON STOCKS (Cost $17,941,298) SHORT-TERM INVESTMENTS - 3.66% Money Market Fund - 3.66% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $738,628) Total Investments (Cost $18,679,926) - 100.34% Liabilities in Excess of Other Assets - (0.34)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: AB Aktiebolag is a Swedish term for limited company or coportation. ADR American Depositary Receipt AG Aktiengesellschaft is a German term for stock coporations. A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Abbreviation used by many countries to signify a stock company whereby shareholders have limited liability. SpA Società per Azioni is the Italian term for a limited share company. Geneva Advisors Small Cap Opportunities Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 94.93% Air Freight & Logistics - 2.12% Forward Air Corp. $ Biotechnology - 0.80% BioSpecifics Technologies Corp. (a) Building Products - 3.70% Caesarstone Sdot-Yam Ltd. (a)(b) Trex Co, Inc. (a) Capital Markets - 2.51% Artisan Partners Asset Management, Inc. WisdomTree Investments, Inc. Commercial Services & Supplies - 2.91% Mobile Mini, Inc. Ritchie Bros. Auctioneers, Inc. (b) Consumer Finance - 1.37% PRA Group, Inc. (a) Diversified Consumer Services - 7.12% Bright Horizons Family Solutions, Inc. (a) Grand Canyon Education, Inc. (a) Nord Anglia Education, Inc. (a)(b) Diversified Financial Services - 5.27% MarketAxess Holdings, Inc. Food & Staples Retailing - 2.55% United Natural Foods, Inc. (a) Health Care Equipment & Supplies - 15.27% Align Technology, Inc. (a) GenMark Diagnostics, Inc. (a) Insulet Corp. (a) LDR Holding Corp. (a) Neogen Corp. (a) NuVasive, Inc. (a) Trinity Biotech PLC - ADR Health Care Providers & Services - 5.20% Acadia Healthcare Co., Inc. (a) ExamWorks Group, Inc. (a) Hotels, Restaurants & Leisure - 2.79% Buffalo Wild Wings, Inc. (a) Internet Software & Services - 9.26% Carbonite, Inc. (a) Criteo SA - ADR (a) Envestnet, Inc. (a) MaxPoint Interactive, Inc. (a) SPS Commerce, Inc. (a) Stamps.com, Inc. (a) IT Services - 2.64% Euronet Worldwide, Inc. (a) Life Sciences Tools & Services - 3.22% ICON PLC (a)(b) Oil, Gas & Consumable Fuels - 1.07% RSP Permian, Inc. (a) Pharmaceuticals - 2.08% Akorn, Inc. (a) Aratana Therapeutics, Inc. (a) Intersect ENT, Inc. (a) Professional Services - 5.05% CEB, Inc. On Assignment, Inc. (a) Software - 15.27% Ellie Mae, Inc. (a) Imperva, Inc. (a) Manhattan Associates, Inc. (a) Proofpoint, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail - 1.11% Boot Barn Holdings, Inc. (a) Five Below, Inc. (a) Technology Hardware, Storage & Peripherals - 2.41% Super Micro Computer, Inc. (a) Textiles, Apparel & Luxury Goods - 1.21% Skechers U.S.A., Inc. (a) TOTAL COMMON STOCKS (Cost $11,504,545) SHORT-TERM INVESTMENTS - 6.61% Money Market Fund - 6.61% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $816,692) Total Investments (Cost $12,321,237) - 101.54% Liabilities in Excess of Other Assets - (1.54)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Geneva Advisors, LLC. Geneva Advisors Emerging Markets Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 91.27% Argentina - 2.02% Banco Macro SA - ADR (a) $ Brazil - 4.32% Ambev SA - ADR Embraer SA - ADR Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao S.A. Cambodia - 0.87% NagaCorp Ltd. Chile - 0.73% Sociedad Quimica y Minera de Chile SA - ADR China - 17.45% Alibaba Group Holding Ltd. - ADR (a) Autohome, Inc. - ADR (a) Baidu, Inc. - ADR (a) CNOOC Ltd. - ADR PetroChina Co. Ltd. - ADR TAL Education Group - ADR (a) Tencent Holdings Ltd. Egypt - 2.49% Commercial International Bank Egypt SAE Hong Kong - 4.28% AIA Group Ltd. Vitasoy International Holdings Ltd. India - 13.00% Dr. Reddy's Laboratories Ltd. - ADR HDFC Bank Ltd. - ADR ICICI Bank, Ltd. - ADR Larsen & Toubro Ltd. Malaysia - 3.08% IHH Healthcare Bhd Mexico - 12.74% Alsea SAB de CV Controladora Vuela Compania de Aviacion SAB de CV - ADR (a) Fomento Economico Mexicano SAB de CV - ADR Gruma SAB de CV Grupo Financiero Banorte SAB de CV Grupo Televisa SAB - ADR Myanmar - 1.94% Yoma Strategic Holdings Ltd. (a) Papua New Guinea - 3.28% Oil Search Ltd. Peru - 3.88% Credicorp Ltd. Southern Copper Corp. Philippines - 4.79% Alliance Global Group, Inc. Universal Robina Corp. Poland - 4.12% Eurocash SA Republic of Korea - 1.70% Amorepacific Corp. Singapore - 0.99% InterOil Corp. (a) South Africa - 3.48% Life Healthcare Group Holdings Ltd. Naspers Ltd. Taiwan - 2.32% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United States - 3.79% Cognizant Technology Solutions Corp. (a) EPAM Systems, Inc. (a) TOTAL COMMON STOCKS (Cost $2,002,425) EXCHANGE TRADED FUNDS - 2.93% Market Vectors Vietnam ETF TOTAL EXCHANGE TRADED FUNDS (Cost $67,920) SHORT-TERM INVESTMENTS - 5.27% Money Market Fund - 5.27% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $107,944) Total Investments (Cost $2,178,289) - 99.47% Other Assets in Excess of Liabilities - 0.53% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. SA Abbreviation used by many countries to signify a stock company whereby shareholders have limited liability. SAB de CV Sociedad Anonima Busastil de Capital Varible is a term for a publicly traded company in Mexico Bhd Berhad is a term to indicate a private limited company in Malaysia. Footnotes to the Schedules of Investments November 30, 2015 (Unaudited) 1. Federal Tax Information The cost basis of investments for federal income tax purposes at November 30, 2015 for Geneva Advisors Funds ( the "Funds"), were as follows*: Geneva Advisors All Cap Growth Fund Geneva Advisors Emerging Markets Fund Geneva Advisors Equity Income Fund Geneva Advisors International Growth Fund Geneva Advisors Small Cap Opportunities Fund Cost of Investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $ $ ) $ $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information for the Funds please refer to the Notes to Financial Statements section in the Funds' most recent semi-annual or annual report. 2. Valuation of Securities Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills are valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at November 30, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2015, in valuing the Funds' investments carried at fair value: Geneva Advisors All Cap Growth Fund Equity Level 1 Level 2 Level 3 Total Common Stock* $ $
